DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 12/419,191 filed on 24 June 2009, now U.S. Patent 10,332,157 and U.S. Application No. 16/408,254 filed on 9 May 2019, now U.S. Patent 11,205,202 (“Parent Application” or “Parent Applications”).  See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Office Action is in response to the application filed on 11 November 2021.  Claims 1-20 have been cancelled, and claims 21-40 have been added.  Therefore, claims 21-40 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
As noted at Parent Application 12/419,191 (see at least the 4 September 2018 Office Action, at p. 3), Applicant argued (on 13 February 2018, and the same as at the 25 September 2017 arguments) that a JS player (contained in the web page), “in order to ‘position a DIV element’ would also generate the DIV element” (Remarks from 25 September 2017 at p. 8, and 13 February 2018 at p. 9). Therefore, the Examiner is accepting as Applicant’s Admitted Prior Art (and as well-understood, routine, and conventional activity) that any JS (i.e., JavaScript) player will generate a DIV element so as to size and position content (e.g., an ad and/or ad player) where desired, such as overlapping the location and size of determined dimensional information. Any other interpretation appears to require a written support rejection under § 112, first paragraph.

Allowable Subject Matter
Claims 21-40 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record, Zheng et al. (U.S. Patent Application Publication No. 2005/0114430, hereinafter Zheng), as well as the closest art found in the Parent Applications, Helft, Miguel, Google Aims to Make YouTube Profitable With Ads, dated 22 August 2007 and downloaded 30 June 2017 from http://www.nytimes.com/2007/08/22/technology/22google.html (hereinafter, Helft) and Collins, Shawn, YouTube Overlay Ads, dated 22 August 2007, as evidenced by the sequence of screenshots attached as Collins-YouTube Screenshots 22Aug2007 downloaded from https://www.youtube.com/watch?v=ZWFE9UDCPEE on 29 June 2017 (hereinafter, Collins) disclose the majority of the claims; however, the art of record and further searching does not specifically disclose the hybrid ad player including (i) an ActionScript ad player that coordinates display of the web page advertisement with playback of the video by the video player, and (ii) a Javascript ad player that presents the web page advertisement via the web browser of the client. The Examiner notes that Hadlock, Kris, External Communications with Flash 8: How to Use the ExternalInterface, AdobePress, dated 24 March 2006, downloaded from https://www.adobepress.com/articles/article.asp?p=457503&seqNum=5 on 22 February 2021 (hereinafter, “Hadlock”) indicates that “the connection between ActionScript and JavaScript is very simple”, merely adding the listed script (“import flash.external.*;”) will “create the callbacks that will allow JavaScript to call ActionScript methods” to use parameters such as the name, value, and scope as examples (Hadlock at 1-2). Further, Macromedia Flash ActionScript 2.0 Language Reference, First Edition and Copyrights indicating 2005, downloaded  from http://homepage.divms.uiowa.edu/~slonnegr/flash/ActionScript2Reference.pdf on 22 February 2021 (hereinafter, “Flash ActionScript Reference”) indicates the use of ExternalInterface to access ActionScript and JavaScript functions in the same player (Flash ActionScript Reference at 549-555), including that “The ExternalInterface class is the External API, an application programming interface that enables straightforward communication between ActionScript and the Flash Player container; for example, an HTML page with JavaScript, or a desktop application with Flash Player embedded” and “Use of ExternalInterface is recommended for JavaScript-ActionScript communication. From ActionScript, you can call any JavaScript function on the HTML page, passing any number of arguments of any data type, and receive a return value from the call. From JavaScript on the HTML page, you can call an ActionScript function in Flash Player. The ActionScript function can return a value, and JavaScript receives it immediately as the return value of the call.” (Flash ActionScript Reference at 549).
Applicant ¶¶ 0028-0030 indicate that “[t]he hybrid ad player 170 comprises a first component that runs on the multimedia platform 200 and second component that runs on the web browser 110” (Applicant ¶ 0028). Where this appears to be the same functionality as claimed, the claimed hybrid ad player is indicated to have two components at different locations, as opposed to merely using the already available ExternalInterface capabilities as built into a Flash player. Therefore, the claims are indicated as allowable over the prior art.
See also the pertinent art made of record below but not relied upon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,205,202 (hereinafter “’202 Patent”) and claims 1-9 of U.S. Patent No. 10,332,157 (hereinafter “’157 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application varies from claim 1 of both the ‘157 Patent and the ‘202 Patent. Although some slight variations in verbiage is used, the instant claims by virtue of merely not claiming some elements of the Patent claim are directed, essentially, to the genus of the already patented species. Claims 28 and 35 of the instant application indicate the same issue with respect to claims 4 and 7 of the ‘157 Patent and claims 8 and 15 of the ‘202 Patent. Dependent claims 22-23, 29-30, and 36-37 of the instant application are identical to dependent claims 2-3, 5-6, and 8-9 of the ‘157 Patent. Dependent claims 24-27, 31-34, and 38-40 of the instant application merely indicate the “portion[s]” of the hybrid player and the functions as indicated at the parent independent claims – i.e., the ActionScript ad player being the “first portion” and the JavaScript player being the “second portion”, as compared to the ‘157 Patent. Instant dependent claims 22-27, 29-34, and 36-40 are identical to dependent claims 2-7, 9-14, and 16-20 of the ‘202 Patent.
Therefore, although the claims are not identical, it would be obvious to eliminate some of the claim elements to arrive at the instant claims when compared to both or either of the ‘157 Patent and/or the ‘202 Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Knight (U.S. Patent Application Publication No. 2008/0320512) discloses that “Embodiments of the present disclosure provide methods (and corresponding systems and computer program products) for operating an online advertisement system. The advertisement system places interactive advertisements on frames that wrap around media players” (Knight at 0022) which “can be applied to existing media players embedded in the publishers' web pages to create (or implant) a frame that wraps around the media players (hereinafter called media player skin or video player skin). Alternatively, the publishers can deploy a media player that has already integrated the InSkin Advertisement Delivery Technology (hereinafter called the InSkin player) in their websites.” (Knight at 0023). However, this describes a skin for an ad player and not two separate ad players that coordinate to display the advertisement.
Baldeschwieler et al. (U.S. Patent Application Publication No. 2008/0109844, hereinafter Baldeschwieler) indicates that “Playing video content together with advertisement is disclosed. A first message is sent to a video player server indicating a video content. A video player is instantiated to play the video content. A second message is initiated from the video player to an advertisement server. An advertisement is received from the advertisement server. The video content is played together with the advertisement using the video player.” (Baldeschwieler at 0014, see also Fig. 2)
St. Jean et al. (U.S. Patent Application Publication No. 2008/0077952, hereinafter St. Jean) discusses that “an advertisement is presented as an opaque overlay on top of a media item, such as a video clip. The advertisement need not cover the entire player window when the video clip is being played, but it may be designed to fade in and out based on how it is configured by the advertiser or by the customer.” (St. Jean at 0007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622